Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 1 of 9




                    Exhibit "B"
       Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 2 of 9



            SETTLEMENT AGREEMENT AND MUTUAL RELEASE


       This Settlement Agreement and Mutual Release ("Agreement") is made by and

between The Law Offices of Bruce J. Chasan, LLC, Bruce J. Chasan, Esq., Lenwood

Hamilton, Jobn M. Pierce, Esq, and the law firm Pierce Bainbridge Beck Price & Hecht,

LLP (including its partners, associates, and employees), and including any and all

representatives, agents, servants, successors in interests, and/or assigns of all of the

foregoing.

                                         RECITALS

       A.     On or about Dec. 31, 2016, Lenwood Hamilton engaged The Law Offices

of Bruce J. Chasan, LLC to represent him in a civil action pertaining to Hamilton's right

of publicity and related claims against Epic Games, Inc., Lester Speight, and Microsoft

Corporation (including certain divisions and subsidiaries of Microsoft Corporation),

regarding the alleged use of Hamilton's likeness and voice in the Gears of War

videogame series, and on that date Hamilton signed an Engagement Letter provided by

the Law Offices of Bruce J. Chasan, LLC;

       B.     The Engagement Letter signed by Hamilton on or about Dec. 31,2016

provided numerous terms including) inter alia, that the representation claims would be

handled as a contingent fee matter, but if Hamilton terminated the representation, he

would be liable for hourly attorney's fees on a quantum meruit basis;

       C.     On January 11, 2017, Attorney Bruce J. Chasan, Esq., of The Law Offices

of Bruce J. Chasan, LLC filed a civil action complaint in the U.S. District Court for the

                                               1
      Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 3 of 9


Eastern District of Pennsylvania, Lenwood Hamilton v. Lester Speight. et al., No. 20 17~

cv-0169-AB, to assert Hamilton's right of publicity claims;

      D.      Attorney Chasan filed an Amended Complaint for Hamilton on or about

Feb. 14,2017, and a Seccmd Amended Complaint on or about April14, 2017;

       E.     Attorney Chasan responded to motions to dismiss the Amended Complaint

and the Second Amended Complaint, and on December 18, 20 17, the court denied the

motion to dismiss the Second Amended Complaint~

       F.     Attorney Chasa,n framed and served discovery to the defendants;

       G.     Attorney Chasan worked with Hamilton to craft objections and responses to

discovery requests served to Hamilton by the   Defendants~


       H.     In about mid.. March 2018, Attorney Chasan was introduced to Attorney

John M. Pierce, Esq. as someone who might be able to co-counsel with Chasan and bring

financing to pay the expenses of the litigation;

       I.     On or about March 20, 20 18, Chasan arranged for Hamilton to meet with

Pierce and himself at the premises ofThe Law Offices of Bruce J. Chasan, LLC. in

Philadelphia, PA to discuss possible joim representation and financing the litigation;

       J.     Hamilton had had no prior contact with Pierce before the March 20, 2018

meeting at the premises of The Law Oflices of Bruce J. Chasan, LLC;

       K.      On or about March 27, 2018, Hamilton terminated the representation of

Chasan and the Law Offices of Bruce J. Chasan. LLC, and retained Pierce and Pjerce's

law finn, Pierce Bainbridge Beck Price & Hecht, LLP;



                                              2
       Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 4 of 9


       L.    Hamilton terminated Chas~m without payment of any accrued hourly fees

based on quantum meruit;

       M.    On or about March 28, 2018, Chasan brought to Pierce's attention that

Hamilton was liable to the Law Offices of Bruce J. Chasan, LLC. for attorney's fees,

which amounted to approximately $320,000 based on hourly billing, and Chasan

requested payment from Pierce Bainbridge Beck Price & Hecht, LLP;

       N.    On or about April 28. 2018. Chasan informed Pierce that because neither

Hamilton nor anyone else had p~id the accrued legal fees of The Law Offices of Bruce J.

Chasan, LLC, the Law Offices of Bruce J. Chasan, LLC and Chasan would seek recourse

by filing a lawsuit against Pierce and the law finn Pierce Bainbridge Beck Price & Hecht.

LLP;

       0.    On or about tv1ay 1, 20 18, Pierce initiated settlement negotiations with

Chasan to resolve the dispute over payment of attomey's    fees~

       P.     In view of Pierce's settlement overture. Chasan and The Law Offices of

Bruce J. Chasan, LLC refrained from filing suit and engaged with Pierce over a period of

more than four months to exchange settlement proposals, which extended to September

15, 2018;

       Q.    On September 15, 2018,    Chas~m    and The Law Offices of Bruce J. Chasan,

LLC reached agreement on settlement terms with Pierce and the law finn Pierce

Bainbridge Beck Price & Hecht, LLC.




                                             3
      Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 5 of 9


                                      TERMS

       1.     Payment. Lenwood Hamilton and Pierce Bainbridge Beck Price & Hecht.

LLP, or either of them, singly or in combination, shall pay The Law Offices of Bruce J.

Chasan, LLC the sum of One Hundred Sixty Thousand Dollars ($160,000.00) in full

satisfaction of any and all claims of any nature against Lenwood Hamilton, Pierce

Bainbridge Beck Price & Hecht, LLP and any of its employees, attorneys, Associates,

Co-Counsel, Partners, including its Managing Partner, John M. Pierce, and any of its

accountants, bookkeepers or independent contractors, that could be asserted by The Law

Offices of Bruce J. Chasan. LLC and Bruce J. Chasan, Esq. against any of them, whether

or not any such claims arise out of Attorney Chasan's representation of Hamilton in the

case of Lenwood Hamilton v. Lester 5peight, et al., Case Number 2017-cv-0169-AB filed

in the U.S. District Court for the Eastern District of Pennsylvania.

       2.     No other payment. Except tor the payment in paragraph 1 above, there

will be no further payment to The Law Offices of Bruce J. Chasan. LLC or Bruce J.

Chasan, Esq. of any kind for any reason by Pierce Bainbridge Beck Price & Hecht. LLP,

or John M. Pierce, Esq., or Lenwood Hamilton, regardless ofthe outcome of Hamilton's

right of publicity case in the U.S. District Court in the Eastern District of Pennsylvania.

       3.     Release by Cbasan Parties. In consideration of the payment in paragraph

1 above, The Law Offices of Bruce J. Chasan, LLC and Bruce J. Chasan, Esq. henceforth

remise, release and forever discharge any and all claims demands, actions, causes of

action, suits, debts, torts or contracts whatsoever, in law or at equity, against the entire



                                               4
       Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 6 of 9


world in connection with the Chasan Parties' representation of Len wood Hami !ton in his

right of publicity case in the U.S. District Court in the Eastern District of Pennsylvania.

       4.     Release by Pierce, the Pierce Bainbridge law firm, and HamiltQn. John

M. Pierce, Esq., and Pierce Bainbridge Beck Price & Hecht. LLP. and Lenwood

Hamilton henceforth remise, release and forever discharge any and all claims, demands.

actions, causes of action, suits, debts, torts or contracts whatsoever, in law or at equity,

against The Law Offices of Bruce J. Chasan, LLC and Bruce J. Chasan, Esq .• in

connection with the Chasan Parties· representation ofLtmwood Hamilton in Hamilton's

right of publicity case in the U.S. District Court for the Eastern District of Pennsylvania.

       5.      Non-disparagement. John M. Pierce, Esq., and Pierce Bainbridge Beck

Price &   Hecht~   LLP, and Lenwood Hamilton, and The Law Otlices of Bruce J. Chasan.

LLC and Bruce J. Chasan, Esq., all mutually agree to non-disparagement of anyone

among these settling parties in connection with the handling of Hamilton's right of

publicity case in the U.S. District Court for the Eastern District of Pennsylvania.

       6.      No Admission of Liability, The payment in paragraph 1 above shall not be

construed as an admission of liability; the payment is being made solely for the purpose

of compromising disputed claims and avoiding the uncertainty, nuisance and expense of

litigation.

        7.     Warranties. The Chasan Parties watTant that they know of no other

persons who have any interest in   attorncy~s   fees in connection with Hamilton's right of

publicity case in the U.S. District Court for the Eastern District of Pennsylvania;     Pierce

and Pierce Bainbridge Beck Price & Hecht, LLP and Hamilton each warrant that they

                                                5
       Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 7 of 9


know of no other persons who have any interest in the Chasan Parties' handling of

Hamilton's right of publicity case in the U.S. District Court for the Eastem District of

Pennsylvania.

       8.       Signatures in Counterparts Acceptable. This Settlement Agreement and

Mutual Release may be signed in counterparts, and may be delivered via electronic mail

or facsimile, and such delivery shalt bind the parties.

       9.       Time and Manner of Payment. The $160,000.00 payment called for in

paragraph 1 above shall be made within fourteen (14) days of the execution of this

Settlement Agreement and Mutual Release; said payment may be made by certified check

payable to The Law Offices of Bruce J. Chasan, LLC. or by wire tran&fer to the Chasan

Law Offices· IOLTA account in PNC Bank, Philadelphia, PA. Routing No. 031000053.                '.
Account No.

       10.      Parties. The provisions of this Agreement shall be binding upon and inure

to the benefit of the successors. assigns. heirs. beneficiaries, and personal representutives

of the parties hereto.

       11.      Third Parties. Except as expressly provided herein. no third party is

intended to secure any rights or benefits under this Agreement.

       12.      Modification. This Agreement may be modi tied only by the mutual

express consent of the Parties in writing.

       13.      Advice of Counsel. The undersigned represent and warrant that they are

competent adult individuals duly authorized to execute this Agreement and have had the

advice of independent counsel regarding the advisability of executing this Agreement.

                                              6
          Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 8 of 9


         14.          Governing Law. This Agreement shall be governed and interpreted by

the   law~   of the Commonwealth of Pennsylvania.

         15.         Sev~rability.            If any tenn or provisiotl of this Agreement is determined to

be illegal, invalid or unenforceable under any present or future law by the final judgment

of a court of competent jurisdicti<m, the remainder of this Agreement will not be affected

thereby.

         16.          Venue and Jurisdictiou. Any dispv.te regarding the enforcement ofthis

Agreement shall be litigated in either the Court of Common Pleas of Philadelphia

County, Pennsylvania, or in the U.S. District Court tor the Eastern District of

Pennsylvania.

          17.           Integration Cl$luse. This Agreement represents the entire agreement

between the parties and there are no representations, warranties, or agreement!;; other than

those expressly set forth herein.

          IN WITNESS WHEREOF, and intending to be legally bound hereby, this

Agreement has been signed by the Parties below.




                                                                  ~JtDruce J. Chasan, Esq.·
        Commonwea!lh or Pennsylvania ~ Notary Seal
           LOUISE MMARTINO- Notary Public
                  Philadelphia CQUnly ·
           My Commission EKpires Jan 16, 2022
              Commission Number 1103403




                                                              7
       Case 2:18-cv-05399-AB Document 1-2 Filed 12/14/18 Page 9 of 9




                                Nolaly
                                                    ~g~
                                                    Law Offices ~Bruce 1. Chasan, LLC
                  Philadelphia County                                       .! .'*.A R#lfw'..;jk A . ~.·
                                                                                                      ·. .
                                                                            VVVfi;..     fri'V•7 ......., ..........
          My commission Exjlires Jan 16. 2022
             Commission Number 1103403


Sworn to and subscribed before me this
~~-day of                     , 2018



Notary Public                                        John M. Pierce, Esq.


Sworn to and subscribed before me this
_ _ _ day of                  , 2018



Notary Public                                        Pierce Bainbridge Beck Price &
                                                     Hecht, LLP


Sworn to and subscribed before me this
_ _ _day of                   , 2018



Notary Public                                        Lenwood Hamilton




                                                8
